      Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifie.d)                                                                 Page I of 1



                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                      v.                                              (For Offenses Committed On or After November 1, 1987)


                              Ignacio Parra-Aviles                                    Case Number: 3:19-mj-21747

                                                                                     Michael Edmun
                                                                                     Defendant's Attorney
                                                                                                                                    ·..,D
      REGISTRATION NO. 84855298                                                                                     ~~·
      THE DEFENDANT:                                                                                                . APR 2 5-2-019 •
       [:g] pleaded guilty to count(s}_lc....:...of_C_o_m_,_pl_a_in_t_ _ _ _ _ _ _ ___c._ _-1-.,-,----1~RJ4-1d&E*>'!'R!E"1f.ff.ii.,.._-
       D was found guilty to count(s)                                                sourHERN rnsri11cr OF CALIFORNIA
         after a plea of not guilty.
                                                                                     BY                             Y---------C.cc
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                    Nature of Offense                                                              Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

        D The defendant has been found not guilty on count(s)
                                                  -------------------
        0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the. motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of: )'

                                      CJ' TIME SERVED                           D                                          days

        [:g] Assessment: $10 WAIVED [:g] Fine: WAIVED
        [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, April 25, 2019
                                                                                    Date oflmposition of"Sentence


       Received -D-US_M_ _ _ _ _ __                                                 Jvlicfiae[ ]. Seng
                                                                                    HONORABLE MICHAEL J. SENG
                                                                                    UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                          3:19-mj-21747
__ _________ - - - - - - - - - - - - - - - - - -
  "
